 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10         JOHN GARRETT SMITH,
                                                              CASE NO. 3:18-CV-05659-BHS-JRC
11                                 Petitioner,
                                                              ORDER TO AMEND
12                 v.

13         STATE OF WASHINGTON,

14                                 Respondent.

15

16          The District Court has referred this petition for a writ of habeas corpus to United States

17   Magistrate Judge J. Richard Creatura. The Court’s authority for the referral is 28 U.S.C. §

18   636(b)(1)(A) and (B), and local Magistrate Judge Rules MJR3 and MJR4. Petitioner John Garrett

19   Smith filed the petition pursuant to 28 U.S.C. § 2254.

20          Petitioner has filed a “Petition to Stop Treason,” which the Court interprets as a petition

21   for a writ of habeas corpus. However, it is unclear from petitioner’s filing whether he is truly

22   challenging an underlying conviction, or whether he is seeking some other remedy. Because it is

23

24


     ORDER TO AMEND - 1
 1   unclear what petitioner requests from this filing, the Court declines to serve the petition and

 2   orders petitioner to file an amended petition clarifying his request.

 3                                             BACKGROUND

 4           Petitioner initially filed this petition in August of 2018. Dkt. 1. Petitioner has also filed

 5   numerous proposed motions over the last two months, apparently alleging the same wrongs as

 6   his petition, and has also filed an appeal with the Ninth Circuit Court of Appeals, even though

 7   the Court has not yet had the chance to screen petitioner’s petition. Dkts. 5, 6, 7, 10, 11, 12. The

 8   Court also takes notice that petitioner has filed three other habeas petitions, one of which was

 9   dismissed for failure to exhaust state court remedies, and two of which were dismissed as

10   functionally successive because they were filed while petitioner’s first habeas petition was still

11   pending. See Smith v. Haynes, 3:17-cv-06019-BHS; Smith v. Hayes, 3:19-cv-05061-BHS; Smith

12   v. State of Washington, 3:18-cv-05194-RBL. Petitioner has also filed a petition for a writ of

13   mandamus based on the same grounds as his previous habeas petitions and his current petition,

14   which was also denied. Smith v. State of Washington, 3:18-cv-05192-RBL.

15                                              DISCUSSION

16           I.      Petitioner’s Request

17           Before the Court is petitioner’s “Petition to Stop Treason.” However, because such a

18   petition is not anticipated by any civil rules the Court can identify and because petitioner appears

19   to take issue, at least in part, with his underlying conviction, the Court interprets this petition as a

20   petition for a writ of habeas corpus. Pursuant to 28 U.S.C. § 2254, a petitioner may be entitled to

21   a writ of habeas corpus if he is being subjected to a state judgment or sentence in violation of the

22   Constitution. 28 U.S.C. § 2254(a). Rule 2(c) of the Rules Governing Section 2254 Cases

23

24


     ORDER TO AMEND - 2
 1   provides that a habeas petition must “specify all grounds for relief available to the petitioner

 2   [and] state the facts supporting each ground.”

 3          Here, petitioner’s apparent habeas petition does not clearly explain his grounds for relief.

 4   He states that the Clark County Superior Court charged petitioner with a fabricated crime and so

 5   did not have jurisdiction to convict him. Dkt. 9, p. 2. He also requests “total discharge and

 6   dismissal,” but has failed to specify what he wants discharged or dismissed. Id. at p. 3. Further,

 7   petitioner’s pleading includes numerous assertions that the courts, both at the state and federal

 8   level, are acting in violation of United States law and so are committing “treason,” and threatens

 9   that “[t]he juridic [sic] Tom Foolery will be stopped either by moral and lawful choice, or by

10   forced impeachment . . . .” See id. at p. 3-4. He states “any efforts to keep trying to push the scam

11   ‘case’ under to ‘state remedies’ or even habeas corpus pleadings are, at their core, treasonous per

12   ‘US v. Will’ (1980), and anti-constitutional in their lawless placement of the Void Ab Initio

13   Nullity.” Id. at 3. He also requests “court action that CANNOT legally be delayed or dismissed

14   for sheer lack of State’s jurisdiction which renders the case under wholly moot and the state

15   without ANY authority or rights.” Id. at p.5.

16          Because of the confusing nature of petitioner’s filing, the Court cannot determine

17   whether this is truly a habeas petition challenging an allegedly unlawful conviction. The Court

18   finds that it is unclear whether petitioner is seeking release, whether he is arguing that the

19   various denials of his previous petitions and other actions were unlawful, or whether he requests

20   something else entirely. Therefore, the Court declines to serve petitioner’s habeas petition at this

21   time. Petitioner must file an amended petition, explaining all the grounds for relief available to

22   the petitioner and stating the facts supporting each ground.

23

24


     ORDER TO AMEND - 3
 1           II.     Improper Respondent

 2           Insofar as petitioner is seeking habeas relief, he has also included the improper

 3   respondent. Under Rule 2(a) of the Rules Governing Section 2254 Cases, “the petition must

 4   name as respondent the state officer who has custody.” (emphasis added). That state officer is the

 5   person “with the ability to produce the prisoner’s body before the habeas court.” Rumsfeld v.

 6   Padilla, 542 U.S. 426, 435 (2004). Petitioner is currently housed at the Stafford Creek

 7   Corrections Center, and the superintendent of that facility is Ron Haynes. Thus, if petitioner

 8   wishes to pursue habeas relief, he must file an amended petition naming Ron Haynes as

 9   respondent.

10           III.    Instructions to Petitioner and Clerk

11           If petitioner intends to pursue this as a habeas petition, he must file an amended habeas

12   petition. The amended petition must be legibly rewritten or retyped in its entirety, it should be an

13   original and not a copy, it should contain the same case number, and it may not incorporate any

14   part of the original petition by reference. In addition, petitioner is directed to submit his petition on

15   the form provided by the court. The amended petition will act as a complete substitute for the

16   original petition and amended petition, and not as a supplement. In his amended petition, petitioner

17   must explain all the grounds for relief available to the petitioner and state the facts supporting

18   each ground.

19           If petitioner fails to adequately address the issues raised herein and file an amended

20   petition, or if he files additional, frivolous petitions, the Court will recommend petitioner’s habeas

21   petition be denied. Petitioner may file his amended petition on or before December 7, 2018.

22

23

24


     ORDER TO AMEND - 4
 1           The Clerk is directed to provide petitioner with the forms for filing a petition for habeas

 2   corpus relief pursuant to 28 U.S.C. § 2254. The Clerk is also directed to provide a copy of this

 3   order to petitioner.

 4

 5           Dated this 5th day of November, 2018.

 6

 7

 8                                                          A
                                                            J. Richard Creatura
 9
                                                            United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER TO AMEND - 5
